Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination under 37 CFR 1.114
              A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/22 has been entered. Claims 1, 2, 5 and 7-10 remain pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20210124170 A1) in view of Ellwood (US 20090231358, cited previously)
Regarding claim 1, Lee teaches a distributed light projection device, comprising: at least one waveguide 720 ; and above each waveguide (742 for waveguide 720 and 741 for waveguide 710) , a plurality of extraction cells coupled to distinct portions of the waveguide, each extraction cell in the plurality of extraction cells comprising first and second stacked diffraction gratings (stacked gratings 741 and the gratings right below it on the same side of the waveguide, or 742 and the gratings right below it on the same side of the waveguide; these are analogous to the stacked gratings 744,743 that are disclosed in [0083]: The fourth grating 744 may be disposed for example at the outer substrate surface 703, where it may be superimposed or stacked with the third grating 743; 741 and 742 are each analogous to 742, such that each of 741 and 742 has a set of gratings that are position offset from each of 741 and 742 since they are analogous to 743), wherein different extraction cells have different position offset values between the first and second diffraction gratings, whereby the different extraction cells have different extraction coefficients;; wherein, in each extraction cell, the first and second diffraction gratings have a same pitch (see from Figure below wherein the pitches are the same).
Lee is silent regarding each waveguide is a monomode waveguide.
However, it is well known in the art to use single mode waveguides to transmit image information as disclosed in Ellwood ([0153]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a single mode waveguide as disclosed in Ellwood in the device of Lee in order to achieve the desired projection characteristics ([0001] in Ellwood). 

Regarding claim 5, Lee in view of Ellwood teaches a Distributed light projection device, comprising a plurality of waveguides, wherein the first and second diffraction gratings of an extraction cell of a waveguide laterally extend opposite the other waveguides and form extraction cells of the other waveguides (from teachings of 730,741 in Fig.9B in Lee).
Regarding claim 9, Lee in view of Ellwood teaches a Distributed light projection device, comprising no controllable elements for activating or deactivating the extraction cells (since Lee discloses a possibility of holograph as a variation to its invention in [0052]).


    PNG
    media_image1.png
    879
    814
    media_image1.png
    Greyscale

 
 Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ellwood and further in view of Tan (US 20190324186, cited previously) and Oshiro (US 20080165399, cited previously) 
Regarding claim 2, Lee in view of Ellwood teaches the invention set forth in claim 1, above but is silent regarding the different cells have extraction coefficients increasing as the distance to the input end of the guide increases.
Tan teaches the different cells have extraction coefficients increasing as the distance to the input end of the guide increases ([0067] and claim 7 of Tan).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the configuration of the gratings as disclosed in Tan, in the device of Lee in view of Ellwood in order to improve light homogenization.
Further, Lee in view of Ellwood and Tan do not teach the different extraction cells coupled to the guide have position offset values between the first and second diffraction gratings decreasing as the distance to an input end of the guide increases.

However, Oshiro teaches, as the spacing of the diffraction grating is decreased, the lens function can be optimized. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to decrease spacing of the gratings as disclosed in Oshiro, in the device of Lee in view of Ellwood and Tan in order to optimize the lens function ([0009] in Oshiro).
Claims 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ellwood and further in view of Waldern (US 20210033857, cited previously, Provisional application is relied upon in the rejection)
Regarding claim 8, Lee in view of Ellwood teaches phase varying type of gratings ([0081]), but does not explicitly teach opposite each extraction cell, a controllable element for activating or deactivating the cell.
Waldern teaches gratings in image projector applications (Abstract, Fig.8,[0002]), wherein opposite (opposite on the sideways direction) each extraction cell (gratings 801-803) , a controllable element 807 (that is opposite to 801-803 in the sideways direction) for activating or deactivating the cell ([0088]-[0090]).
Therefore It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use switchable elements in combination with the gratings as disclosed in Waldern, in the device of Lee in view of Ellwood, in order to control the switching of the gratings (([0088]-[0090] in Waldern).
Regarding claim 7, Lee in view of Ellwood and Waldern teaches an Image projection device, comprising a distributed light projection device (abstract in Waldern), and, opposite each light extraction cell of the distributed light projection device, a holographic element (807 in Fig.8 and [0088] of Waldern) for orienting the light extracted by the cell (the same reason to combine art as in claim 7 applies).
Regarding claim 10, Lee in view of Ellwood and Waldern teaches an Optical phase-control network comprising a distributed light projection device wherein  upstream of this device, a device for modifying the phase of the light injected into the waveguides of the distributed light projection device ([0004] in Waldern) in order to achieve efficient electronic tuning ([0004] in Waldern).
Response to Arguments
The arguments filed by the Applicant on 5/10/22 is acknowledged, however they are moot in light of new grounds of rejection. Regarding the arguments that the fiber is multimode, the arguments are not found to be persuasive because 1. Ellwood has to explicitly teach that the fiber is multimode or not a single mode, which is not disclosed in its disclosure 2. Even if Ellwood uses an array, yet since it explicitly teaches a single mode, therefore the entire array has the characteristics of a single mode, meaning every fiber in the array is single mode. Single mode and multiple mode properties pertain to individual fibers, therefore when an array of single mode fibers are used, they are still single mode, unless the prior art discloses it as one or more of them being multimode.  
				Contact Information
      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043. The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875